On Rehearing.
Wyly, J.
On further examination we find it will be unnecessary in ■this case to decide whether or not citation served on a curator ad hoc, dn a proceeding in rem, is a legal interruption of prescription as to the absent debtor.
The record of the proceeding in rem at Natchitoches in 1865, introduced to prove an interruption of prescription, does not show that ¿citation was served on the curator ad hoc appointed by the court to *216represent the defendant, then absent. It merely shows that E. M.. Kearney was appointed curator ad hoe and that he wrote under the order these words:
“ I accept the appointment of curator ad hoc to represent the absent-defendant, J. D. Champlin.
(Signed) E. M. KEAENEY.”
The mere acceptance of the appointment of curator ad hoe, in the '■ absence of a citation served on him or any appearance by him in the proceeding, certainly was not a legal interruption of prescription. 2 An. 927; C. C. 3482, 3484, 3517, 35IG; 6 E. 142; 4 An. 509; 12 La. 533; 17 La. 215.
The prescription pleaded is an effectual bar to the recovery of plaintiff’s demand on the notes.
It is therefore ordered that the judgment of the court a qua in favor of the plaintiff be avoided and annulled, and that there be judgment, for the defendant, with costs of both courts.